Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
	The terminal disclaimers filed January 4, 2021 have been reviewed and approved. The double patenting rejection to claims 1-20 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show decoding/inserting a long-term syntax element and a short-term syntax element from the multi- layer video data stream, wherein the long-term syntax element having a first value indicates that a picture of the second layer is subdivided in a manner that at least one of the spatial segments of the picture of the second layer is spatially aligned with a corresponding one of the spatial segments of a picture of the first layer, and determining the subdivision of the pictures of the first layer and the second layer into their respective spatial segments based on the short-term syntax element.
Although the closest prior art of record teaches (1) an entropy decoder configured for, with respect to a spatial segment of a picture related to a first layer or a second layer of the layers, entropy decoding data from the multi-layer video data stream to obtain residual data and a coding parameter; a predictor configured for generating a .


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2014/0254666 and Segall et al. ("Spatial Scalability Within the H.264/AVC Scalable Video Coding Extension," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 17, no. 9, pp. 1121-1135, Sept. 2007, doi: 10.1109/TCSVT.2007.906824.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






 /MARIA E VAZQUEZ COLON/              Examiner, Art Unit 2482